Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 10, 2014

                                        No. 04-14-00028-CV

                               Carmelita RILEY and Anthony Pena,
                                           Appellants

                                                  v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF001192-D3
                           Rebecca Ramirez Palomo, Judge Presiding

                                           ORDER
         On April 8, 2014, we reinstated this appeal and ordered appellants to pay the applicable
filing fee in this appeal within ten days. The filing fee has now been paid.

        At the time we dismissed this appeal for failure to pay the filing fee, the reporter’s record
had not been filed. The court reporter has filed a notification of late reporter’s record, stating that
the appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s
record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court